DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations about accepting information/document, classifying data items indicative of a relationship, and generating input values associated with items classified in a group which relates to mental process steps such as a human performing the step(s) mentally with or without a physical aid. This judicial exception is not integrated into a practical application because with respect to the claims, the recitation of generic computer elements do no more than merely implement the abstract idea on a computer where the claims the analysis and decision process but with no actual decision or activity resulting from the decision thus the claim could be encompassed fully in a human mind with the person accepting (reading/memorizing) information and analyzing the information they see (classifying) to decide if two items are 

With regard to claim 2, this claim recites that particular items are classified in a same hierarchical structure into a same group which recite insignificant extra solution activity associated with selecting a type of data to be manipulated such as XML data that has hierarchical information as well as well-understood, routine, and conventional activity of arranging a hierarchy of groups (i.e. what items are parents or children of other items) and adds no meaningful limitation beyond that of the abstract idea as discussed above.

With regard to claim 3, this claim recites that third and fourth items match and thus first and second match which recites the above identified abstract idea of mental process steps in forming a decision.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Scholtz (USPN. 2010/00822628).

Regarding claims 1, 11 and 13, Sholtz discloses, A non-transitory computer-readable storage medium having stored therein a generation program for causing a computer to execute a process comprising, method and apparatus to: (fig. 1):
classifying, when a document is accepted (pars. 18 and 19, web documents and text documents), each of a plurality of items included in the accepted document into one of a plurality of groups by referring to a storage in which information indicative of a relationship between the plurality of items included in the document is stored (fig. 1, items 118 and 124, data items are classified, par. 24, note that each data item is processed as a bag of words, par. 26, data items are stored in hierarchy categories, par. 9, the classifying includes the provisions of the hierarchy of categories equated to indicative of relationships, par. 29); and
generating, for each of the plurality of groups, input values to a neural network based on a value or values individually associated with one or more items classified in the group (figs. 1-3, pars. 36-37, multiple data items are labeled).

2.    The storage medium according to claim 1, wherein the classifying includes


3, 12 and 14.    The storage medium according to claim 2, wherein
the generating includes referring to a storage unit that stores the plurality of groups and one or more inputs to the neural network individually in an associated relationship with each other and another storage unit that stores one or more filters to be used for generation of input values individually to the one or more inputs such that, for each of the plurality of groups, generation of the input values with respect to the one or more inputs corresponding to the group is performed from values associated with one or more child items corresponding, from among one or more items included in the hierarchical structure corresponding to the group, to a same parent item and specific filters to be used for values associated with the one or more child items from among the one or more filters corresponding to the group (pars. 32-33, confidence weights and the relationship to thresholds determine which category to select for group of items).

4. The storage medium according to claim 3, wherein the generating further includes generating as the input values a result of product sum operation of one or more values individually associated with a given number of items from among the one or more child items and one or more weights included in the specific filters (fig. 1, pars. 33 and 35, data items, category type selected for input data items and associating/comparing with categories of the data items such as leaf nodes of the hierarchy 118).



6.    The storage medium according to claim 4, wherein the generating further includes specifying, where the number of the one or more child items is greater than the given number, a plurality of combinations of the given number of items different from each other from the one or more child items ((fig. 1, pars. 33 and 35, data items, category type selected for input data items based on a threshold, associating/comparing with categories of the data items such as leaf nodes of the hierarchy 118);
calculating, for each of the plurality of specified combinations of the given number of items, results of product sum operation of one or more values associated individually with the given number of items included in the combination and the one or more weights (pars. 32 and 33, weights and the relationship to the predefined threshold, when threshold exceeded selecting multiple data items), and
performing generation of the input values from the calculated results (fig. 1, par. 36, selected input data items added to the corpus of labeled data items).

7.    The storage medium according to claim 6, wherein the generating further includes generating a maximum value of the results of the calculation or an average value of the results of the calculation as the input value (par. 31, measure of the data items are computed using classifier 106 using desired sum, average, median or maximum).

8.    The storage medium according to claim 3, wherein the generating further includes performing, where a plurality of the parent items exist for one or more items included in the hierarchical 
performing weighted averaging for each of the generated input values (pars. 32-33, weighted averaging, and par. 31, measure of data items).

9.    The storage medium according to claim 3, wherein the process further comprising:
updating one or more weights included in the one or more filters by performing machine learning with training data including the generated input values and given output values (fig. 1, par. 36, selected input data items added to the corpus of labeled data items using software 102.  Note that evolving software by adding additional data items to the corpus of labeled data items is equated to machine learning).

10.    The storage medium according to claim 3, wherein the generating includes
calculating a sum total of one or more values individually associated with a given number of items from among the one or more child items, and performing generation of input values to the one or more inputs corresponding to each group based on the calculated sum total (pars. 31, 35 and 36, labeled category and items in the group, aggregation of similar data items based on hierarchy/intermediate category).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data processing:
USPN. 2016/0086185 [Wingdings font/0xE0] clustering data items: par. 115 and 118
USPN. 2013/0018923* [Wingdings font/0xE0] discovery of hierarchy: pars. 19 and 24


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






January 26, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158